s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 10, 2015

                                     No. 04-15-00349-CV

                                      Steven M. GARY,
                                          Appellant

                                               v.

                                       Mary ROMAN,
                                         Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-01986
                         Honorable Laura Salinas, Judge Presiding


                                        ORDER
       No timely contest has been filed to appellant Steven M. Gary’s affidavit of indigence.
Accordingly, he may proceed in this appeal without prepayment of costs.

       We order the record filed by July 17, 2015.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of July, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court